DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 08/06/2021 was reviewed and the listed references were noted.

	
Drawings
The 5 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-20 are pending.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2004/0199077) in view of Bae et al. (US 2014/0142381).

Consider Claim 19, Hao discloses “A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform operations for processing electronic images from a medical device” (Hao, Fig. 7:222), “the operations including: receiving an image frame from the medical device” (Hao, Fig. 2:100); “identifying a location of an electromagnetic beam shined upon a surface in the image frame” (Hao, Fig. 2:104 and 106, where the tumor boundary and annular regions are detected); “analyzing the electromagnetic beam to determine size metrics of the surface upon which the electromagnetic beam is shined” (Hao, Fig. 2:126 and 130, where the brightness of annular sectors is compared and that yields to calculation of halo percentage or the size of the halo); (Hao, Fig. 2:132), it does not explicitly disclose displaying the tumor or the visual indication of the image frame.  However, in an analogous field of endeavor, Bae disclosed displaying the size of a lesion/tumor image in the edge portion (Bae, Paragraph [0074]).  

.

Allowable Subject Matter
Claims 1-18 are allowed, and Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

	The following is the statement examiner’s statement for allowance: Consider Claim 1, Xiaotao Jiang (US 2020/0106942) discloses a method for processing images by capturing an image of the traffic light in the red light status (Fig. 5A:502), determining each pixel in the ROI that belongs to the halo and non-halo regions; i.e., two color channels (Fig. 5A:505 and 506), and determining the highlight region (Fig. 5A:515).  However, none of the cited prior arts, alone or in combination, provides a motivation to teach “determining edges of an electromagnetic beam based on the electromagnetic beam halo; determining size metrics of the electromagnetic beam based on the edges of the electromagnetic beam; and displaying a visual indicator on the image frame based on the size metrics of the electromagnetic beam.”  Independent method Claim 10 includes the above-referenced indicated allowable subject matter, and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIAMAK HARANDI/Primary Examiner, Art Unit 2662